
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 634
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Crowley (for
			 himself, Mrs. Maloney,
			 Mr. Ackerman,
			 Mr. Israel,
			 Mr. Engel,
			 Mr. Arcuri,
			 Mr. Massa,
			 Mr. Hinchey,
			 Mr. Hall of New York,
			 Mr. McMahon,
			 Mrs. McCarthy of New York,
			 Mr. Serrano,
			 Mr. Filner,
			 Mr. Murphy of New York, and
			 Mr. Nadler of New York) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Acknowledging the 25th anniversary of the
		  nomination of Representative Geraldine A. Ferraro as the first woman selected
		  by a major political party as its candidate for Vice
		  President.
	
	
		Whereas, July 19, 2009, marks the 25th anniversary of
			 Congresswoman Geraldine A. Ferraro’s acceptance of the nomination of the
			 Democratic Party for the office of Vice President of the United States;
		Whereas Congresswoman Ferraro worked her way through law
			 school at Fordham University, at a time when very few women did so;
		Whereas Congresswoman Ferraro then joined the Queens
			 County District Attorney’s Office, where she supervised the prosecution of a
			 variety of violent crimes, including child and domestic abuse;
		Whereas in 1978, New York’s Ninth Congressional District
			 in Queens elected Congresswoman Ferraro to the United States House of
			 Representatives, where she was one of only 16 women Members of the
			 House;
		Whereas her House colleagues rewarded Congresswoman
			 Ferraro’s legislative and political talents by making her part of the elected
			 House leadership, as Secretary of the House Democratic Caucus;
		Whereas Congresswoman Ferraro’s legislative achievements
			 included her sponsorship of the Women’s Economic Equity Act, landmark
			 legislation to end pension discrimination, and provide increased job training
			 and opportunities for women re-entering the workforce;
		Whereas in 1984, Congresswoman Ferraro’s status as a
			 leader was confirmed when she was named Chairwoman of the Platform Committee
			 for the Democratic Convention, the first woman to hold that position;
		Whereas when she was nominated as the running mate of Vice
			 President Walter F. Mondale in the 1984 presidential race, Congresswoman
			 Ferraro became the first woman ever chosen to run on the national ticket of
			 either of the two major political parties;
		Whereas that nomination also marked the only time an
			 Italian-American has been nominated as a major-party candidate in a national
			 election;
		Whereas Congresswoman Ferraro’s Vice Presidential
			 candidacy continued the progress begun by women who achieved political firsts
			 before her, including Jeanette Rankin, the first woman elected to Congress,
			 Margaret Chase Smith, the first woman elected to the Senate in her own right,
			 Patsy Takemoto Mink, the first Asian American/Pacific Islander woman elected to
			 Congress, and Shirley Chisholm, the first African-American woman elected to
			 Congress;
		Whereas Congresswoman Ferraro’s candidacy helped to tear
			 down barriers to the full and equal participation of women in national
			 politics;
		Whereas in 1984, there were two women Members of the
			 United States Senate, and 22 women Members of the United States House of
			 Representatives;
		Whereas in the current, 111th Congress, there are 17 women
			 Members of the United States Senate, and 75 women Members of the House,
			 including the first woman ever to serve as Speaker of the House of
			 Representatives, Nancy Pelosi;
		Whereas in 2008, our country saw historic barriers fall
			 with a presidential race that featured historic candidacies in both parties,
			 and culminated in the election of the first African-American president in our
			 Nation’s history;
		Whereas in January 1993, President Clinton appointed Ms.
			 Ferraro a United States Ambassador to the United Nations Commission on Human
			 Rights, a role from which she championed the rights of women around the world;
			 and
		Whereas Geraldine Ferraro’s 1984 bid for Vice President
			 helped our daughters join our sons in believing they could achieve anything
			 they set their minds to: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 Geraldine Ferraro’s vice-presidential candidacy forever enriched the American
			 political landscape and forged a new path for American women, and congratulates
			 her on the 25th anniversary of the acceptance of her nomination;
			(2)pays tribute to
			 Congresswoman Geraldine A. Ferraro's work to improve the lives of women and
			 families not only in the Ninth Congressional District of New York, who she
			 represented so well, but also the lives of women and families all across the
			 United States; and
			(3)appreciates
			 Geraldine Ferraro’s life story, a daughter of immigrants who studied hard to
			 become a teacher and later worked her way through law school and served as a
			 prosecuting attorney, a wife and mother who has fought to create a more just
			 world in which her three children and all children could thrive, and a
			 Congresswoman and Vice Presidential candidate who inspired a generation,
			 especially women, to run for and serve in public office.
			
